Sanderson, C. J.,
concurring specially.
Excessive damages was one of the 'grounds upon which a new trial was claimed in this case. The true measure of the damages was the value of the goods and lawful interest thereon. The value of the goods, according to the allegations of the complaint and the evidence (in which there is no conflict) was three hundred and fifty-five dollars. Lawful interest upon that sum, from the time at which the goods were lost up to the date of the trial is ninety-two dollars and forty-five cents (if I have made no error in the computation;) making the true amount which the plaintiffs were entitled to recover, if at all, four hundred and forty-seven dollars and forty-five cents. Yet the jury (ound a verdict for five hundred and fifty dollars, which was too much by one hundred and two dollars and fifty-five cents. For this reason I concur in the judgment reversing and remanding the case for a new trial.
Mr. Justice Sawyer expressed no opinion.